DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2008/0093206) in view of Yang et al. (US 10,340,100).  
Chang discloses an enhanced push-button, comprising a keycap (10), the keycap comprising a top surface (not shown/labeled) and an opposing bottom surface (11), and a reinforcing member (30) mounted on the bottom surface of the keycap, the reinforcing 5member having an abutting portion (where 31 touches in Fig. 4) corresponding to the elastic member, wherein the abutting portion comprising an outer surface (31, 32), an inner surface (on opposite side of 31, 32, facing 11 in Fig. 4), and a first thickness (at 32 in Fig. 4, see following annotated figure) between the outer surface and the inner surface, the abutting portion comprising a contact surface recessed on the outer surface; wherein the first thickness between the outer surface and the inner surface is greater than a second thickness (at 31) between the contact surface and the 
To the extent that Chang does not specifically disclose the use of an elastic member, Yang teaches a keycap (211) disposed above an elastic member (23); an outer surface of a reinforcing member (212) facing the elastic member; the elastic member extending into the abutting portion such that the contact surface is abutted against the elastic member for allowing the keycap to be pressed with the reinforcing member against 10the elastic member to trigger a circuit switch.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an elastic member, as taught by Yang, in order to provide an efficient actuation and rebound element. 

    PNG
    media_image1.png
    517
    611
    media_image1.png
    Greyscale


15re regarding regardingRegarding claim 3, Chang discloses the opposite surface of the contact surface is flush with or protrudes from the inner surface.  
Regarding claim 4, Chang discloses the reinforcing 20member further comprising at least one extension portion (at 32), the extension portion being selectively extended from the reinforcing member toward the elastic member or the keycap.  
Regarding claim 5, Chang discloses the reinforcing 25member comprising a first coupling member (311b) and a second coupling member (31b), the 10second coupling member comprising the abutting portion, the second coupling member being mounted on the first coupling member.  
Regarding claim 6, Chang discloses the first coupling member comprises the outer surface and the inner surface, the thickness between 5the contact surface of the abutting portion of the second coupling member being less than the thickness of the outer surface of the first coupling member and the inner surface.  
Regarding claim 7, Chang discloses the height of the contact surface of the abutting portion of the second coupling member being 10selectively flush with, or higher or lower than the bottom surface.  
Regarding claim 8, Chang discloses the reinforcing member being directly stacked on the bottom surface of the keycap.  
15re claim Regarding claim 9, Chang discloses the bottom surface of the keycap provided with a fixing portion (133), the fixing portion selectively combining the reinforcing member and the keycap by means of heat-melting, gluing or hooking.  

Regarding claim 11, Chang discloses the height of 11the contact surface of the abutting portion being selectively flush with, or higher or lower than the bottom surface.  
Regarding claim 12, Chang discloses the 5reinforcing member mounted on a rib (20a) of the keycap.  
Regarding claim 13, Yang teaches a bottom plate (24, 25) of a keyboard, the bottom plate being provided with a circuit switch (2412, 2422), an elastic member (23) and a scissor linkage (221, 222) connecting the enhanced push-button 10and the bottom plate, so that the keycap is allowed to be pressed with the reinforcing member against the elastic member to trigger the circuit switch.  
Regarding claim 14, Chang discloses the abutting portion of the reinforcing member provided with an opening (between 32, 32), the contact surface of 15the abutting portion being abutted against the elastic member.  
Regarding claim 15, Chang discloses said abutting portion comprises an edge (i.e. border at 32), an inner wall (i.e. side wall of 32) disposed along said edge, and said contact surface located inside said edge and said inner wall.  
Regarding claim 16, Chang discloses the edge is formed by a closed curve (by the bent of the plate).
Regarding claim 17, Chang discloses that the abutting portion (at 31) is disposed at a center of the reinforcing member.  

Regarding claim 19, Chang discloses the abutting portion comprising an edge (at boundary with 32) spaced from an outer border of the reinforcing member. 

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
Please note that the reinforcement plate (30) has at least one flat top surface and at least one flat bottom surface.   

Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833